United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 02-21293
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ABEL VARGAS-SANTIBANES,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-02-CR-322-2
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Abel Vargas-Santibanes has

filed a motion for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).        Vargas

has not filed a response.    Our independent review of the brief

and the record discloses no nonfrivolous issue in this direct

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.